Title: From George Washington to Guy Carleton, 2 December 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            New York 2nd Decr 1783
                        
                        I have received your favor of yesterday’s date, announcing the time of your departure; and sincerely wish
                            that your Excellency, with the Troops under your Orders may have a safe and pleasant passage—I have the honor to be
                            &c.

                    